SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1046
CA 14-01842
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


ERICK J. MILLER AND AMY RYAN,
PLAINTIFFS-RESPONDENTS,

                      V                           MEMORANDUM AND ORDER

ALLSTATE INDEMNITY COMPANY,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (ANTHONY G. MARECKI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAW OFFICE OF FRANK G. MONTEMALO, PLLC, ROCHESTER (FRANK G. MONTEMALO
OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered August 22, 2014. The order, insofar as
appealed from, denied that part of defendant’s motion seeking
dismissal of plaintiffs’ claim for punitive damages.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs and that part of
defendant’s motion seeking dismissal of plaintiffs’ claims for
punitive damages is granted.

     Same memorandum as in Miller v Allstate Indem. Co. ([appeal No.
1] ___ AD3d ___ [Oct. 2, 2015]).




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court